DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Claims 1-13 were previously pending and subject to a restriction/election requirement mailed 2/24/22.  Claims 1, 4-6, 8, and 9 were elected without traverse in a reply filed 4/4/22.  The species requirement is withdrawn.  Therefore Clams 1-9 are currently pending with claims 10-13 being withdrawn as being directed to a non-elected invention.

Status of the Claims
This communication is in response to communications received on 4/4/22.    Therefore, elected Claims 1-9 is/are pending and have been addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 that, under its broadest reasonable interpretation, is an abstract idea directed to s politician analysis.

Step 1: The claim(s) as drafted, is/are a process (claim(s) 1-9 recites a series of steps).

Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving data from a user, the data comprising at least a location of the user and demographic information of the user;
determining at least one first political figure that represents the user in at least one of a local, state, and federal government based on the location of the user and data provided by the at least one of the local, state, and federal government;
identifying through natural language at least one key phrase from at least one of social media posts, speech text, and news articles related to the at least one first political figure;
assigning the at least one key phrase to a predetermined issue;
identifying through natural language a number of modifying words near the at least one key phrase;
calculating an issue score for the predetermined issue based at least partially on the at least one key phrase and the number of modifying words, wherein the issue score represents the belief of the at least one first political figure about the predetermined issue;
identifying through natural language the predetermined issue within a public bill;
determining a voting record of the at least one first political figure on the public bill;
calculating a weighted voting record for the predetermined issue based at least partially on a comparison between the predetermined issue within the public bill and the voting record of the at least one first political figure on the public bill;
generating a consistency score based at least partially on the issue score and the weighted voting record; and
providing to the user a first graphical display representing the consistency score for the at least one first political figure.
Dependent claims 2-9 recite the same or similar abstract idea(s) as independent claim(s) 1 with merely a further narrowing of the abstract idea(s) of politician analysis:
selecting by a user at least one second political figure, wherein the at least one second political figure does not necessarily represent the user in at least one of a local, state, and federal government; and providing to the user a second display representing a consistency score for the at least one second political figure (claim(s) 2),
providing the at least one political figure with the location and demographic information of the user, the demographic information including at least one of the user's name, age, race, ethnicity, gender, voting history, income level, marital status, or political beliefs (claim(s) 3),
displaying at least one question to the user related to a political issue;
receiving a response to the question from the user;
displaying the response to the at least one first political figure (claim(s) 4),
wherein the issue score comprises at least one scale value representing whether the at least one first political figure is outwardly positive or negative towards the predetermined issue, and at least one magnitude value representing how strongly the at least one first political figure outwardly presents their opinions on the predetermined issue (claim(s) 5),
wherein the at least one scale value ranges from negative one to positive one, and the at least one magnitude value is a positive integer (claim(s) 6),
providing the user with a text template;
receiving a number of edits to the text template from the user to create a final text;
printing the final text onto a physical medium; and
sending the physical medium with the final text to the at least one first political figure (claim(s) 7),
providing the user with a second graphical display representing the issue score (claim(s) 8),
wherein the second graphical display is a thermometer (claim(s) 9).

The identified limitations of the independent and dependent claims above fall well-within the groupings of subject matter identified by the courts as being abstract concepts of:
a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is directed to marketing activities or behaviors as they are associated with users find desirable politicians (claim(s) 1-9).

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The additional elements encompassed by the abstract idea include computer, natural language processing, neural network (claim(s) 1), a second graphical display (claim(s) 2, 8-9).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Thus the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer used to apply the abstract idea(s) and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).

Claims 1-9 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2012/0233253 A1) in view of Ramakrishnan et al. (US 2020/0160196 A1), Hemphill et al. published July 22, 2016 (reference U on the Notice of References Cited), and Guyon et al. published March 2003 (reference V on the Notice of References Cited).

Regarding claim 1, Ricci teaches a computer-implemented method for providing a user with information on political figures that represent the user, the method comprising:
receiving data from a user, the data comprising at least a location of the user and demographic information of the user;
determining at least one first political figure that represents the user in at least one of a local, state, and federal government based on the location of the user and data provided by the at least one of the local, state, and federal government;
identifying at least one data from at least one of social media posts, speech text, and news articles related to the at least one first political figure;
calculating an issue score for the predetermined issue based at least partially on data, wherein the issue score represents the belief of the at least one first political figure about the predetermined issue;
the issue within a public bill;
determining a voting record of the at least one first political figure on the public bill;
calculating a weighted voting record for the predetermined issue based at least partially on a comparison between the predetermined issue within the public bill and the voting record of the at least one first political figure on the public bill;
generating a consistency score based at least partially on the issue score and the weighted voting record; and
providing to the user a first graphical display representing the consistency score for the at least one first political figure [see at least receiving: Fig. 17 and [0255, 0110] user provides profile data of politics, location, birthday (age/demographics, see Fig. 17 for year), and personal data (demographics);
determining: [0018-0019] compare user profile to political profile (political candidate, political party, and/or ballot issue) to recommend an issue and/or candidate; [0093, 0099, 0102] news obtained from sources including government data;
identifying: [0157-0159] candidate profile; [0102, 0153] news about members, candidates, etc;
calculating: [0157] multiple candidate profiles are used to generate multiple scores calculated based on provided data (first profile), an analyzed score (second profile), and reliability factor thus a score (third profile), where analyzed score includes many factors including is issue score;
the issue: [0171] a bill regarding an issue;
determining/calculating: [0089, 0153, 0159, 0292] candidate's votes and voting record on major issues, bills etc and those votes and voting records as they relate to stated positions; [0171, 0194, 0292] issues such as bills and other legislation;
generating: [0157] multiple candidate profiles are used to generate multiple scores calculated based on provided data (first profile), an analyzed score (second profile), and reliability factor thus a score (third profile), where reliability factor includes analyzed data such as issue score and weighed voting record;
providing: Fig. 3 and [0242] users can select at least one link of links including candidates 308, members 312, and search field 368, where 368 is for searching the site for services including candidates and members; Fig. 13 and [0251] a) listing of candidates in response to selecting 308 from Fig. 3, b) candidate searching factors 1316 include location, and c) link to a candidate page; [0157-0159] candidate profile which includes reliability factor; Fig. 3 and 13-14 and [0242, 0251-0252] any member (including a candidate) can search for (be provided data on) another member and view the member’s profile].

Ricci teaches politician fact checking but doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as language analysis for fact checking, Ramakrishnan discloses
identifying through natural language processing at least one key phrase from at least one of social media posts, speech text, and news articles related to the at least one first political figure;
assigning the at least one key phrase to a predetermined issue;
identifying through natural language processing a number of modifying words near the at least one key phrase;
identifying through natural language processing the predetermined issue within a document [see at least identifying/assigning: Fig. 1 and [0048-0049] a) 12 is input data (at least one sentence from a source) is assessed for having objective/factual data (modifying words), b) 16 is objective/factual data is assessed for a certain idea or topic; [0030, 0002, 0005] input data includes text, video, audio, speech, social media, news and especially in government; [0077] further define 16 above on determine key word(s) for an idea or topic (such as a - political figure talking about a subject or b – data in a bill);
identifying: Fig. 1 and [0049, 0077] the step 14 is done a sentence by sentence basis thus the objective/factual data (modifying words) are near the key phrase 16; [0053-0054] further define modifying words;
identifying: Fig. 1 and [0048-0049] a) 12 is input data (at least one sentence from a source) is assessed for having objective/factual data (modifying words), b) 16 is objective/factual data is assessed for a certain idea or topic; [0030, 0002, 0005] input data includes text, video, audio, speech, social media, news and especially in government; [0077] further define 16 above on determine key word(s) for an idea or topic (such as a - political figure talking about a subject or b – data in a bill) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci with Ramakrishnan to include the limitation(s) above as disclosed by Ramakrishnan.  Doing so would help improve Ricci’s fact checking by clarifying how issues are determined and thus improving matching of a user to a candidate, issue, etc.
Furthermore, all of the claimed elements were known in the prior arts of a) Ricci and b) Ramakrishnan and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Ricci in view of Ramakrishnan teaches politician fact checking but doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as fact checking using neural networks, Hemphill discloses
generating, by a machine learning, a consistency score based at least partially on an issue score and an voting record [see at least [pg. 372-373 last para of 372 continued to 373, pg 373 first para] score based on roll call voting records compared to issues value (Twitter); [pg 365 second para, pg 367 second-third para] machine learning used to perform analysis as noted in (Guyon & Elisseeff, 2003) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci in view of Ramakrishnan with Hemphill to include the limitation(s) above as disclosed by Hemphill.  Doing so would help improve Ricci in view of Ramakrishnan’s (Ricci) fact checking by clarifying how scoring for issues and voting.
Furthermore, all of the claimed elements were known in the prior arts of a) Ricci in view of Ramakrishnan and b) Hemphill and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Ricci in view of Ramakrishnan and Hemphill implies but doesn’t/don’t explicitly teach but Guyon discloses
generating, by a neural network, data [see at least [pg 1179] variable and feature selection and “recommend using a linear predictor of your choice (e.g. a linear SVM) and select variables in two alternate ways: (1) with a variable ranking method using a correlation coefficient or mutual information; (2) with a nested subset selection method performing forward or backward selection or with multiplicative updates.”; [pg 1172] Nested subset methods. A number of learning machines extract features as part of the learning process. These include neural networks whose internal nodes are feature extractors.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci in view of Ramakrishnan and Hemphill with Guyon to include the limitation(s) above as disclosed by Guyon.  Doing so would help improve Ricci in view of Ramakrishnan and Hemphill’s (Ricci) fact checking by clarifying what types of machine learning are best suited for the desired analysis.
Furthermore, all of the claimed elements were known in the prior arts of a) Ricci in view of Ramakrishnan and Hemphill and b) Guyon and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, modified Ricci teaches the method of claim 1, 
and Riccci teaches further comprising the steps of:
selecting by a user at least one second political figure, wherein the at least one second political figure does not necessarily represent the user in at least one of a local, state, and federal government; and providing to the user a second graphical display representing a consistency score for the at least one second political figure [see at least Fig. 3 and [0242] users can select at least one link of links including candidates 308, members 312, and search field 368, where 368 is for searching the site for services including candidates and members; Fig. 13 and [0251] a) listing of candidates in response to selecting 308 from Fig. 3, b) candidate searching factors 1316 include location, and c) link to a candidate page; [0157-0159] candidate profile which includes reliability factor;].

Regarding claim 3, modified Ricci teaches the method of claim 1, 
and Riccci teaches further comprising the step of providing the at least one political figure with the location and demographic information of the user, the demographic information including at least one of the user's name, age, race, ethnicity, gender, voting history, income level, marital status, or political beliefs [see at least Fig. 14 and [0252] any member (thus a candidate) can search for (be provided data on) another member and view the member’s profile].

Regarding claim 4, modified Ricci teaches the method of claim 1
and Riccci teaches further comprising the steps of:
displaying at least one question to the user related to a political issue;
receiving a response to the question from the user;
displaying the response to the at least one first political figure [for the limitations above, see at least [0092, 0223-0224, 0228] create a poll on an issue and provide results to users].

Regarding claim 8, modified Ricci teaches the method of claim 1, 
and Riccci teaches further comprising the step of providing the user with a second graphical display representing the issue score [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 18 and [0065] as a section of a profile,
then see at least calculating: [0157] multiple candidate profiles are used to generate multiple scores calculated based on provided data (first profile), an analyzed score (second profile), and reliability factor thus a score (third profile), where analyzed score includes many factors including is issue score; Figs. 27-28 and [0087-0088] instances of scores being represented as slider bars (thermometers) ].

Regarding claim 9, modified Ricci teaches the method of claim 8, 
and Riccci teaches wherein the second graphical display is a thermometer [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 18 and [0065] as a section of a profile,
then see at least calculating: [0157] multiple candidate profiles are used to generate multiple scores calculated based on provided data (first profile), an analyzed score (second profile), and reliability factor thus a score (third profile), where analyzed score includes many factors including is issue score; Figs. 27-28 and [0087-0088] instances of scores being represented as slider bars (thermometers) ].

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Ramakrishnan, Hemphill, and Guyon as applied to claim(s) 1 above and further in view of Subrahmanian et al. (US 2010/0023311 A1).

Regarding claim 5, modified Ricci teaches the method of claim 1, as well as the at least one first political figure, the predetermined issue.

Modified Ricci teaches fact checking politicians but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as analysis of opinion expressed, Subrahmanian discloses
wherein the issue score comprises at least one scale value representing whether the is outwardly positive or negative towards the predetermined issue, and at least one magnitude value representing how strongly the outwardly presents their opinions on the issue [see at least [0034] opinion score can be substantially continuous as well as binary and qualitative, where binary is a positive integer; Fig. 18 and [0256] opinion score including at least negative one to positive one (continuous); [0116-01117] opinion scoring of binary vs continuous (continuum further defined) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ricci with Subrahmanian to include the limitation(s) above as disclosed by Subrahmanian.  Doing so would help improve modified Ricci’s (Ricci) scoring to not only include binary and continuous scoring but also “a multi-dimensional visual representation of intensity of opinions versus timeline, and/or language, and/or country, etc. on a given topic discussed in multiplicity of documents available from a wide number of data sources in a multi-lingual domain” [see at least Fig. 18 and [0007, 0034, 0116-0117, 0256] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Ricci and b) Subrahmanian and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, modified Ricci teaches the method of claim  5.

Modified Ricci doesn’t/don’t explicitly teach but Subrahmanian discloses wherein the at least one scale value ranges from negative one to positive one, and the at least one magnitude value is a positive integer [see at least [0034] opinion score can be substantially continuous as well as binary and qualitative, where binary is a positive integer; Fig. 18 and [0256] opinion score including at least negative one to positive one (continuous); [0116-01117] opinion scoring of binary vs continuous (continuum further defined) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ricci with Subrahmanian to include the limitation(s) above as disclosed by Subrahmanian.  Doing so would help improve modified Ricci’s (Ricci) scoring to not only include binary and continuous scoring but also “a multi-dimensional visual representation of intensity of opinions versus timeline, and/or language, and/or country, etc. on a given topic discussed in multiplicity of documents available from a wide number of data sources in a multi-lingual domain” [see at least Fig. 18 and [0007, 0034, 0116-0117, 0256] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Ricci and b) Subrahmanian and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Ramakrishnan, Hemphill, and Guyon as applied to claim(s) 1 above and further in view of Segal et al. (US 2006/0212810 A1).

Regarding claim 7, modified Ricci teaches the method of claim 1, as well as one first political figure
and Riccci teaches further comprising the steps of:
providing the user with a text option;
receiving from the user to a final text;
sending the final text to the at least one first political figure [see at least [0183-0184] inter-member communication modalities; [0293] sent a communication to a candidate “such as automatically generate and provide letters and other communications to the candidate and/or other political leaders”].

Modified Ricci teaches inter-member communication but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as users communication, Segal discloses
providing the user with a text template;
receiving a number of edits to the text template from the user to create a final text;
printing the final text onto a physical medium; and
sending the physical medium with the final text to the at least one recipient  [see at least Fig. 3-4 and [0068-0070] user creates a document 304, edits the document 305, printing and mailing document; Fig. 4 and [0071] the created document may be a template (“Pre-drafted body text”); [0007, 0070] further define printing; [0023, 0045, 0070] further define printing and mailing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ricci with Segal to include the limitation(s) above as disclosed by Segal.  Doing so would help improve modified Ricci’s (Ricci) scoring of candidates in their profiles (as noted in Ricci [0157-0159]) based on further defined inter-member communication (as noted in Ricci [0183-0184, 0293] ) such as responses to physical mail communications including petitions.
Furthermore, all of the claimed elements were known in the prior arts of a) modified Ricci and b) Segal and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ricci – WO 2012109580 A2 (relevant because it teaches same as Ricci US 20120233253 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624